Case 0:21-cv-61366-BB Document 4 Entered on FLSD Docket 07/08/2021 Page 1 of 9




 COREY SENAT and ASHANTI LUCAS                         UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF FLORIDA
        Plaintiffs,                                    Miami Division

 vs.                                                   CASE NO.: 2021-CV-61366-BB

 MIAMI AUTO MAX, INC., et al.                          DEFENDANT’S MOTION FOR
                                                       SANCTIONS AGAINST PLAINTIFFS
        Defendants.                                    AND JOSHUA FEYGIN
                                          /


        The Defendant, MIAMI AUTO MAX, INC., moves for sanctions and to tax fees against the

 Plaintiffs and their lawyer, Joshua Feygin, for his improper Motion for Clerk’s Default and his

 refusal to agree to Vacate the Clerk Default entered on 6/8/21, and states:

        1.      This case was filed by the Plaintiffs on 2/11/21 in Broward Count Circuit Court. The

 suit that on or about 2/4/19, they bought a used 2018 Chevy Malibu at Defendant’s dealership and

 then learned that it had previously been a lease/rental car owned by Enterprise, and that some

 mechanic told them that it had previously been in an accident. Despite signing a disclosure that the

 Vehicle had previously been a leased vehicle (which they acknowledge in the complaint and attach

 as Exhibit C, Plaintiff s’ suit alleges that these facts support a claim for violation of the Federal

 Odometer Act 49 USC §32701, and also brings claims for FDUPTA, §501.201 fraud and negligent

 misrepresentation against Miami Auto Max, and for some reason also its President/Owner, Ms.

 Quesada.

        2.      On 5/5/21, while this case was in State Court, Plaintiff’s had the summons and

 complaint in this action, as well as a second unrelated action, served on the Defendant’s bookkeeper

 at its Homestead location. The other action, is Hanes v. Miami Auto Max, et al., Miami Dade Cir.

 Case No. 21-10758-23-ND02.

        3.      On May 24th the undersigned wrote to Plaintiff’s counsel Joshua Feygin:

                        I understand that you have filed suit and may have served Miami Auto
                        Max, though it appears that service may or may not be valid as the process
                        was left in the office on May 5th without service on the registered agent or
Case 0:21-cv-61366-BB Document 4 Entered on FLSD Docket 07/08/2021 Page 2 of 9




                        any officer or director. In any case, we hereby request a 15-day extension
                        of time to respond to the complaint.

 See email attached as Exhibit 1.
        3.      Mr. Feygin wrote back that he would only agree to a 10 day extension. Id. But even

 though he knew the undersigned represented Miami Auto Max, in the Hanes, case , AND also knew

 that the undersigned was representing Miami Auto Max in this matter in pre-suit negotiations as late

 as February 2020, (see email attached as Exhibit 2) he inexplicably and frankly, unprofessionally,

 failed to advise the undersigned that he had filed a second suit - the subject one, and had that one

 served on the same bookkeeper on the same day at the same time.

        4.      Defendant only learned of the filing of the lawsuit because the undersigned did a case

 search on 6/10/21 which revealed that Mr. Feygin had also filed this suit, served Miami Auto Max’s

 bookkeeper on 5/5 and filed a Motion for Default. The docket sheet only showed the filing of the

 motion, and not that the Clerk had actually entered the Default, at the time. The Undersigned filed

 a Motion for Extension on 6/10 hoping the motion would precede any default. A Copy of the

 Motions for Extension is attached hereto as Exhibits 3.

        5.      However, after filing the motion, the undersigned again reviewed the docket, but this

 time clicked on the Motion for Default and opening the document, the undersigned saw that Clerk

 had entered the Default on 6/8. That same day, (6/10) the undersigned filed a Motion to Vacate the

 Default; filed less than 48 hours after the entry of the Default. A Copy of the Motion to Vacate the

 Default filed with the Circuit Court is attached hereto as Exhibits 4.

        6.      As set forth in the Motion to Vacate and supporting Affidavits, Mr. Feygin’s

 gamesmanship and intentional omissions, Miami Auto Max’s president was only aware of the Hanes

 case, as the summons and complaint in this case, were simply attached to the process in the Hanes

 case, both of which were served on the bookkeeper for Defendant and which was placed on top to

 the process in this case, and placed in the in-box for its President, Kennya Quesada.

                                                  2
Case 0:21-cv-61366-BB Document 4 Entered on FLSD Docket 07/08/2021 Page 3 of 9




        7.      Then, Mr. Feygin misrepresented to the Clerk that he had not received any paper

 from the Defendant. This was a total and blatant falsehood, - he had the email from the undersigned

 noted above, and was a violation of Feygin’s ethical obligations under the Rules Regulating the

 Florida Bar.

        8.      On 6/21, Defendant filed Affidavits in support of the Motion to Vacate and a Motion

 to Dismiss demonstrating meritorious defenses and excusable neglect. A copy of the Notice of

 Filing Affidavits in the Circuit Court is attached hereto as Exhibit 5. A Copy of the Motion to

 Dismiss is attached as Exhibit 6.

        9.      Despite the foregoing, on 6/11, Mr. Feygin refused to vacate the Default. See email

 attached as Exhibit 7.

        10.     One could have excused this as an honest error except for the fact that Mr. Feygin

 refused to agree to vacate the default, even after Defendant filed a Motion to Vacate less than 48

 hours after the entry of the Default, and even after the filing of the affidavits demonstrating

 excusable neglect and meritorious defenses.

        11.     Instead, Mr. Feygin engaged in an effort to avoid the hearing occurring on the date

 HE SELECTED, see Exhibit 8, and argued some preposterous claim that the Defendant used car

 dealership should Defendant should have had some system in place to avoid any error when it is

 served with two complaints at the same time- an error that Mr. Feygin could have rectified by having

 the common courtesy of mentioning the second suit. A copies of Plaintiff’s Motion to Continue

 Hearing is attached as Exhibit 9.

        12.     On 6/29/21, the Circuit Court, Judge Marvin Bidwill, properly denied the Motion to

 Continue the Hearing and Granted the Defendant’s Motion to Vacate the Default. A copy of that

 Order is attached as Exhibit 10.

        13.     On 7/2, Defendant filed a Motion for Sanctions in the Circuit Court for the reasons


                                                  3
Case 0:21-cv-61366-BB Document 4 Entered on FLSD Docket 07/08/2021 Page 4 of 9




 stated herein. A copy is attached hereto as Exhibit 11. Later that same day, this Case was removed

 by the Co-Defendant to this Court under Federal Question jurisdiction.

        14.     The Defendant has incurred over $3,000 in legal fees to have the default vacated (not

 counting the time for motions for sanctions).

        15.     This Motion and Memo of Law are filed in accordance with the Court’s Order of

 7/2/2 and Local Rule 7.2. This Court has the inherent authority to award sanctions and should tax

 Defendants fees against the Plaintiffs and their counsel for the reasons stated herein.

                                        Memorandum of Law

 A.     The Default in the Circuit Court was Improper; Plaintiffs Should have Agreed to
        Vacate It.

        Rule 1.500 (a), Fla. R. Civ. P., similar to the corresponding Federal rule, prohibits the entry

 of a default by the clerk against a party who has served any paper, and a default should be vacated

 under 1.500(a) or 1.540(b) when a party has served a paper and a default is improvidently entered.

 Kroier v. Kroier, 95 Fla. 865, 116 So.753 (1928), was a case where the clerk improperly entered a

 default judgment against a defendant who had appeared in the action. This court held that a default

 judgment entered without legal authority, in violation of the law, was void. Id. at 95 Fla. at 874.

        Furthermore, a void judgment can be set aside and stricken from the record on motion or

 collaterally attacked at any time. Id. at 877. Here, the service itself was invalid as a matter of law.

        Even if the “paper” i.e., the email provided to Mr. Feygin was not a qualifying paper, under

 Rule 1.540(b) provides for vacating a default under the circumstances herein, where there are

 meritorious defense, the defendant has acted with due diligence and the default was entered due to

 excusable neglect. As the Circuit Court noted at the 6/29/21 hearing vacating the default, there is

 overwhelming authority that defaults should be liberally set aside in these circumstances. Florida

 courts have a liberal policy of vacating defaults so that cases can be decided on the merits. See N.

 Shore Hosp., Inc. v. Barber, 143 So.2d 849, 853 (Fla.1962); Gibson Trust, Inc. v. Office of the Atty.

                                                   4
Case 0:21-cv-61366-BB Document 4 Entered on FLSD Docket 07/08/2021 Page 5 of 9




 Gen., 883 So.2d 379 (Fla. 4th DCA. 2004).

         In Somero v. Hendry General Hospital, 467 So.2d 1103 (Fla. 4th DCA 1985), we stated:

 [W]here inaction results from clerical or secretarial error, reasonable misunderstanding, a system

 gone awry or any other of the foibles to which human nature is heir, then upon timely application

 accompanied by a reasonable and credible explanation the matter should be permitted to be heard

 on the merits. It is a gross abuse of discretion for the trial court to rule otherwise. Id. at 1106

 (emphasis supplied). a meritorious defense may be shown by an unverified pleading or an affidavit.

 See Gibraltar Serv. Corp. v. Lone & Assocs., Inc., 488 So.2d 582, 584 (Fla. 4th DCA 1986).

        Although the Motion to Vacate was decided under the Florida Rules of Civil Procedure and

 case law, the same standard is applicable in the 11th Circuit.

        "The court may set aside an entry of default for good cause . . . ." Fed. R. Civ. P. 55(c). The

 "good cause" standard is a liberal and flexible one. Compania Interamericana Export-Import, S.A.

 v. Compania Dominicana de Aviacion, 88 F.3d 948, 951 (11th Cir. 1996). In determining whether

 a defendant has satisfied the good-cause standard, courts consider a variety of factors, such as:

 whether the default was culpable or willful; whether setting aside the default would cause prejudice

 to the opposing party; whether the defaulting party has a meritorious defense; whether the public

 interest is implicated; whether the defaulting party has suffered significant financial loss; and

 whether the defaulting party promptly acted to correct the default. Id,

        The Eleventh Circuit recognizes a strong policy of determining cases on their merits and

 defaults are viewed with disfavor. In re Worldwide Web Systems, Inc., 328 F.3d 1291, 1295 (11th

 Cir. 2003) (citations omitted).To obtain relief under Rule 60(b), a party must demonstrate a

 meritorious defense. The Court has stated that "with respect to a meritorious defense, [l]ikelihood

 of success is not the measure” rather, "the movant need only provide a hint of a suggestion that her

 case has merit." Griffin IT Media, Inc. v. Intelligentz Corp., No. 07-80535-CIV, 2008 WL 162754,


                                                  5
Case 0:21-cv-61366-BB Document 4 Entered on FLSD Docket 07/08/2021 Page 6 of 9




 at *3 (S.D. Fla. Jan. 16, 2008) (internal citations and quotation marks omitted).Under Rule 60(b)(1),

 “excusable neglect is understood to encompass situations in which the failure to comply with a filing

 deadline is attributable to negligence.” Cheney v. Anchor Glass Container Corp., 71 F.3d 848, 850

 (11th Cir. 1996) (quoting Pioneer Investment Services Co. v. Brunswick Associates Ltd. Partnership,

 507 U.S. 380, 394 (1993)). “The [Supreme] Court [has] concluded that whether a party’s neglect

 of a deadline may be excused is an equitable decision turning on ‘all relevant circumstances

 surrounding the party’s omission.’” Id. (quoting Pioneer Investment, 507 U.S. at 395). “The factors

 we must weigh include ‘the danger of prejudice to the [opposing party], the length of delay and its

 potential impact on judicial proceedings, the reason for the delay, including whether it was within

 the reasonable control of the movant, and whether the movant acted in good faith.’” Id. (quoting

 Pioneer Investment, 507 U.S. at 395).

        Thus, the Default was improper and opposing counsel should have agreed to vacate it.

 B.     The Court has the Inherent Power to sanction Plaintiffs and their Lawyer

        The Court has the inherent power to sanction Plaintiffs and their lawyer, not merely to punish

 Feygin - though that would certainly be warranted - but to make the Defendant whole for their

 improper conduct.

        A court may sanction an attorney pursuant to its “inherent power” to police behavior that

 undermines the judiciary’s ability to achieve the just, orderly, and expeditious disposition of cases.

 See Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991). “The inherent power ‘is both broader and

 narrower than other means of imposing sanctions.’” Peer v. Lewis, 606 F.3d 1306, 1314 (11th Cir.

 2010) (quoting Chambers, 501 U.S. at 46). It is broader in the sense that, “[w]hile other sanction

 mechanisms only reach certain individuals or conduct, ‘the inherent power extends to a full range

 of litigation abuses’ and ‘must continue to exist to fill in the interstices.’” Id. (quoting Chambers,

 501 U.S. at 46). “Indeed, the inherent power of a court can be invoked even if procedural rules exist


                                                   6
Case 0:21-cv-61366-BB Document 4 Entered on FLSD Docket 07/08/2021 Page 7 of 9




 which sanction the same conduct, for these rules are not substitutes for the inherent power.” Id.

 (quoting In re Mroz, 65 F.3d 1567, 1575 (11th Cir. 1995) (internal quotation marks omitted)).

         In Moakley v. Smallwood, 826 So.2d 221 (Fla.2002) the Court ruled it had inherent authority

 to sanction attorneys under its prior ruling in Bitterman v. Bitterman, 714 So. 2d 356, 365 (Fla.

 1998). Moakley recognized that the Florida inequitable conduct doctrine, as stated in Bitterman,

 was modeled upon the same federal doctrine which authorized imposition of sanctions for acts of

 an attorney or party committed “in bad faith, vexatiously, wantonly, or for oppressive reasons.”

         The Moakley Court, however, narrowed its holding for imposition of sanctions to only acts

 committed in bad faith. Federal authorities interpreting courts’ inherent and statutory authority to

 impose sanctions for bad faith or vexatious conduct holds the determination of the propriety of

 sanctions requires an objective analysis of the attorney’s conduct. See Sanchez v. Sanchez, 435 So.2d

 347 (Fla. 3d DCA 1983)(wife’s attorney who wasted judicial effort in failing to allow correction of

 admitted numerical error in judgment ordered to pay husband’s attorney’s fees). See also Rosenberg

 v. Gaballa, 1 So.3d 1149, 1150 (Fla. 4th DCA 2009). The Court is required to make an express

 finding of bad faith conduct, nor the detailed factual findings describing specific acts of bad faith

 conduct that resulted in the plaintiff's unnecessary incurrence of attorneys' fees. Rivero v. Meister,

 46 So.3d 1161(Fla. 4th DCA 2010).

         At the same time, the inherent power is narrower in the sense that a finding of bad faith is

 required to impose such sanctions. Barnes v. Dalton, 158 F.3d 1212, 1214 (11th Cir. 1998).

 Ordinarily, a court should not impose sanctions pursuant to its inherent authority if Rule 11 would

 suffice. See Fed. R. Civ. P. 11, Adv. Cmt. Note, 1993 amend. “But if in the informed discretion of

 the court, neither the statute nor the Rules are up to the task, the court may safely rely on its inherent

 power” to sanction misconduct. Chambers, 501 U.S. at 50. “The key to unlocking a court’s inherent

 power is a finding of bad faith.” Barnes, 158 F.3d at 1214.


                                                     7
Case 0:21-cv-61366-BB Document 4 Entered on FLSD Docket 07/08/2021 Page 8 of 9




        In this context, “‘[a] finding of bad faith is warranted where an attorney knowingly or

 recklessly raises a frivolous argument, or argues a meritorious claim for the purpose of harassing an

 opponent. A party also demonstrates bad faith by delaying or disrupting the litigation or hampering

 enforcement of a court order.’” Id. (quoting Primus Auto. Fin. Servs., Inc. v. Batarse, 115 F.3d 644,

 649 (9th Cir. 1997)). The Eleventh Circuit has held that “the inherent powers standard is a subjective

 bad-faith standard.” Purchasing Power, LLC v. Bluestem Brands, Inc., 851 F.3d 1218, 1223 (11th

 Cir. 2017). Importantly however, the court clarified that absent direct evidence of subjective bad

 faith, this standard can also be met if an attorney’s conduct is “tantamount to bad faith,” meaning

 the “attorney's conduct is so egregious that it could only be committed in bad faith.” Id. at 1224–25

 (citing Roadway Exp., 447 U.S. at 767).

        An attorney’s conduct is “tantamount to bad faith” if he “recklessly raises a frivolous

 argument.” Id. at 1225 (quoting Barnes, 158 F.3d at 1214). “Recklessness alone does not satisfy the

 inherent powers standard,” but “recklessness plus a frivolous argument suffice.” Id. The Eleventh

 Circuit has offered additional guidance to lower courts in considering whether to invoke their

 inherent power to impose sanctions: If a district court is unsure whether to sanction a party under its

 inherent powers, it should look to the guidance of the Supreme Court in Chambers. The purpose of

 the inherent power is both to vindicate judicial authority without resorting to contempt of court

 sanctions and to make the non-violating party whole. See Chambers, 501 U.S. at 45– 46.

        Plaintiffs, and their counsel, in order to get the default, misrepresented to the Court’s clerk

 that no paper was served. And by refusing to agree to vacate the default, despite the motion to vacate

 being flied less than 48 hours after its entry, and despite the filing of affidavits and a motion to

 dismiss demonstrating excusable neglect and meritorious defenses, Plaintiffs and Mr. Feygin caused

 Defendant to incur unnecessary attorney’s fees and acted in bad faith.

        Under both Federal and Florida law, the Plaintiffs should have agreed to vacate the Default


                                                   8
Case 0:21-cv-61366-BB Document 4 Entered on FLSD Docket 07/08/2021 Page 9 of 9




 and the Court has the inherent authority to sanction them for their failure to do so.

        WHEREFORE Defendant moves to tax fees and costs as sanctions against the Plaintiffs and

 their attorney, Mr/ Feygin.


                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been emailed to:
 Joshua Feygin, Esq.; Joshua Feygin, PLLC, 1800 E. Hallandale Beach Blvd.; Ste #85293,
 Hallandale Beach, FL 33009 (josh@jfeyginesq.com); and Darren Newhart, Esq.
 (Darren@NewhartLegal.com) Newhart Legal, PA, 14611 Southern Blvd, Ste 1351, Loxahatchee,
 FL 33470, and Rachel B. Cash, Esq.; Burr & Forman LLP, 420 N. 20th St., Suite 3400,
 Birmingham, Alabama 35203 (Email: rcash@burr.com) on July 8, 2021.

                                               THE PIVNIK LAW FIRM
                                               7700 N. Kendall Drive., Suite 703
                                               Miami, FL 33156
                                               Ph: (305) 670-0095
                                               Pivniklaw@aol.com
                                               JPivniklaw@Pivniklaw.com

                                               By:    S/Jerome A. Pivnik
                                                      Jerome A. Pivnik, Esq.
                                                      Fla. Bar No.: 400408




                                                  9
